 Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 1 of 7 PageID #: 100



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                                 §
MARINER IC INC.,                                 §
                                                 §    Case No. 2:18-CV-0407-JRG
                          Plaintiff,             §
                                                 §
                 v.                              §    JURY TRIAL DEMANDED
                                                 §
HUAWEI DEVICE USA, INC., ET AL.,                 §
                                                 §
                          Defendants.            §
                                                 §


                                DOCKET CONTROL ORDER

       In accordance with the Scheduling Conference (Dkt. 20) held in this case, it is hereby

ORDERED that the following schedule of deadlines is in effect until further order of this Court:

  Original Date           Amended Date                               Event

May 4, 2020                                     *Jury Selection – 9:00 a.m. in Marshall, Texas

April 16, 2020                                  *Pretrial Conference – 9:00 a.m. in Marshall,
                                                Texas before Judge Rodney Gilstrap

March 23, 2020                                  *Notify Deputy Clerk in Charge regarding the
                                                date and time by which juror questionnaires
                                                shall be presented to accompany by jury
                                                summons if the Parties desire to avail
                                                themselves the benefit of using juror
                                                questionnaires 1




       1
         The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.
Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 2 of 7 PageID #: 101




  Original Date     Amended Date                           Event

March 23, 2020                       *Notify Court of Agreements Reached During
                                     Meet and Confer

                                     The parties are ordered to meet and confer on
                                     any outstanding objections or motions in limine.
                                     The parties shall advise the Court of any
                                     agreements reached no later than 1:00 p.m. three
                                     (3) business days before the pretrial conference.

March 23, 2020                       *File Joint Pretrial Order, Joint Proposed Jury
                                     Instructions, Joint Proposed Verdict Form,
                                     Responses to Motions in Limine, Updated
                                     Exhibit Lists, Updated Witness Lists, and
                                     Updated Deposition Designations

March 16, 2020                       *File Notice of Request for Daily Transcript or
                                     Real Time Reporting.

                                     If a daily transcript or real time reporting of
                                     court proceedings is requested for trial, the party
                                     or parties making said request shall file a notice
                                     with the Court and e-mail the Court Reporter,
                                     Shelly Holmes, at
                                     shelly_holmes@txed.uscourts.gov.

March 9, 2020                        File Motions in Limine

                                     The parties shall limit their motions in limine to
                                     issues that if improperly introduced at trial
                                     would be so prejudicial that the Court could not
                                     alleviate the prejudice by giving appropriate
                                     instructions to the jury.

March 9, 2020                        Serve Objections to Rebuttal Pretrial
                                     Disclosures

February 24, 2020                    Serve Objections to Pretrial Disclosures; and
                                     Serve Rebuttal Pretrial Disclosures

February 18, 2020                    Serve Pretrial Disclosures (Witness List,
                                     Deposition Designations, and Exhibit List) by
                                     the Party with the Burden of Proof




                                     2
 Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 3 of 7 PageID #: 102




  Original Date           Amended Date                                Event

February 10, 2020                               *Response to Dispositive Motions (including
                                                Daubert Motions). Responses to dispositive
                                                motions that were filed prior to the dispositive
                                                motion deadline, including Daubert Motions,
                                                shall be due in accordance with Local Rule CV-
                                                7(e), not to exceed the deadline as set forth in
                                                this Docket Control Order 2

January 27, 2020                                *File Motions to Strike Expert Testimony
                                                (including Daubert Motions)

                                                No motion to strike expert testimony (including
                                                a Daubert motion) may be filed after this date
                                                without leave of the Court.

January 27, 2020                                *File Dispositive Motions

                                                No dispositive motion may be filed after this
                                                date without leave of the Court.

                                                Motions shall comply with Local Rule CV-56
                                                and Local Rule CV-7. Motions to extend page
                                                limits will only be granted in exceptional
                                                circumstances. Exceptional circumstances
                                                require more than agreement among the parties.

January 27, 2020                                Deadline to Complete Expert Discovery

January 6, 2020                                 Serve Disclosures for Rebuttal Expert Witnesses

December 16,                                    Deadline to Complete Fact Discovery and File
2019                                            Motions to Compel Discovery

December 16,                                    Serve Disclosures for Expert Witnesses by the
2019                                            Party with the Burden of Proof




       2
          The Parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” If the deadline under Local Rule CV-7(e) exceeds the deadline for Response to
Dispositive Motions, the deadline for Response to Dispositive Motions controls.



                                                3
Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 4 of 7 PageID #: 103




  Original Date     Amended Date                          Event

November 28,                         Deadline to Complete Mediation
2019
                                     The parties are responsible for ensuring that a
                                     mediation report is filed no later than 5 days
                                     after the conclusion of mediation.

November 21,                         Comply with P.R. 3-7 (Opinion of Counsel
2019                                 Defenses)

October 31, 2019                     *Claim Construction Hearing – 1:30 p.m. in
                                     Marshall, Texas before Judge Rodney Gilstrap

October 17, 2019                     *Comply with P.R. 4-5(d) (Joint Claim
                                     Construction Chart)

October 10, 2019                     *Comply with P.R. 4-5(c) (Reply Claim
                                     Construction Brief)

October 3, 2019                      Comply with P.R. 4-5(b) (Responsive Claim
                                     Construction Brief)

September 19,                        Comply with P.R. 4-5(a) (Opening Claim
2019                                 Construction Brief) and Submit Technical
                                     Tutorials (if any)

                                     Good cause must be shown to submit technical
                                     tutorials after the deadline to comply with P.R.
                                     4-5(a).

September 19,                        Deadline to Substantially Complete Document
2019                                 Production and Exchange Privilege Logs

                                     Counsel are expected to make good faith efforts
                                     to produce all required documents as soon as
                                     they are available and not wait until the
                                     substantial completion deadline.

September 5, 2019                    Comply with P.R. 4-4 (Deadline to Complete
                                     Claim Construction Discovery)

August 29, 2019                      File Response to Amended Pleadings




                                     4
 Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 5 of 7 PageID #: 104




  Original Date      Amended Date                          Event

August 15, 2019                       *File Amended Pleadings

                                      It is not necessary to seek leave of Court to
                                      amend pleadings prior to this deadline unless
                                      the amendment seeks to assert additional
                                      patents.

August 8, 2019                        Comply with P.R. 4-3 (Joint Claim Construction
                                      Statement)

July 18, 2019                         Comply with P.R. 4-2 (Exchange Preliminary
                                      Claim Constructions)

June 27, 2019                         Comply with P.R. 4-1 (Exchange Proposed
                                      Claim Terms)

April 29, 2019    May 6, 2019         Comply with P.R. 3-3 & 3-4 (Invalidity
                                      Contentions)

April 8, 2019                         *File Proposed Protective Order and Comply
                                      with Paragraphs 1 & 3 of the Discovery Order
                                      (Initial and Additional Disclosures)

                                      The Proposed Protective Order shall be filed as
                                      a separate motion with the caption indicating
                                      whether or not the proposed order is opposed in
                                      any part.

April 1, 2019                         *File Proposed Docket Control Order and
                                      Proposed Discovery Order

                                      The Proposed Docket Control Order and
                                      Proposed Discovery Order shall be filed as
                                      separate motions with the caption indicating
                                      whether or not the proposed order is opposed in
                                      any part.

March 25, 2019                        Join Additional Parties

March 21, 2019                        *File Notice of Mediator

March 4, 2019     March 11, 2019      Comply with P.R. 3-1 & 3-2 (Infringement
                                      Contentions)




                                      5
 Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 6 of 7 PageID #: 105



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement,
the Court will appoint a mediator. The parties should not file a list of mediators to be considered
by the Court.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no
later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.


                                                6
Case 2:18-cv-00407-JRG Document 28 Filed 04/03/19 Page 7 of 7 PageID #: 106



       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”


      So Ordered this
      Apr 2, 2019




                                          7
